Citation Nr: 0844121	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-13 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
diabetes mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for bladder cancer, 
claimed as due to herbicide exposure and/or diabetes 
mellitus.

3.  Entitlement to service connection for anemia, claimed as 
secondary to diabetes mellitus.

4.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to diabetes mellitus.  

5.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as secondary 
to diabetes mellitus.  

6.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as secondary 
to diabetes mellitus.  

7.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as secondary 
to diabetes mellitus.  

8.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as secondary 
to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and A.A.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1958 to July 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2007, the veteran and his brother-in-law, A.A., 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing at the RO.  A transcript of the hearing 
is associated with the claims file.  

The reopened issue of service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The issues of service 
connection for anemia, coronary artery disease, and 
peripheral neuropathy affecting all extremities are all 
claimed as secondary to diabetes mellitus.  There is also 
evidence of record which suggests that the veteran's bladder 
cancer may be related to his diabetes mellitus.  Therefore, 
the Board finds these issues are inextricably intertwined 
with the claim of service connection for diabetes mellitus, 
and the issues will be held in abeyance pending further 
action on the diabetes mellitus claim.  


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO denied 
entitlement to service connection for diabetes mellitus.  The 
veteran did not appeal that decision, and it became final.

2.  Evidence received since the final March 2002 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim, so as to permit reopening of the 
claim.  


CONCLUSIONS OF LAW

1.  The March 2002 rating decision denying service connection 
for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for diabetes mellitus has 
been received, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in March 2006 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, the 
notice letter provided to the veteran in March 2006 included 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  

Finally, the Board notes the RO sent the veteran a letter in 
January 2007 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from February 1999 to 
October 2006, in addition to medical records, dated from 1992 
to 2005, from private physicians who have treated the veteran 
since separation from service.  In this regard, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board notes the veteran has 
not been provided a VA examination in conjunction with any of 
his claims; however, depending on the information and 
evidence received on remand, a VA examination and/or opinion 
may be obtained.  It is therefore the Board's conclusion that 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection for diabetes mellitus was 
denied in a rating decision dated March 2002.  At that time, 
the RO considered medical records which showed the veteran 
was not diagnosed with diabetes mellitus until after military 
service.  The RO noted the service department verified there 
is no record showing the veteran participated in Vietnam area 
and, thus, the veteran's exposure to herbicides is not 
conceded.  As such, the RO denied the veteran's claim on the 
basis that there was no evidence showing the veteran was 
exposed to herbicides during service or that his diabetes was 
diagnosed in service.  The veteran did not appeal the RO's 
determination; therefore, the March 2002 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002).

Since the March 2002 rating decision, the new evidence that 
has been submitted includes various documents which variously 
show that the veteran's unit, VMGR-152, was assigned to carry 
units into Soc Trang, Vietnam, and that members of the unit 
were deployed in-county to support aircraft used in Vietnam.  
The veteran submitted a lay statement from T.W.N., dated in 
June 2006, which states that he was an Arial Navigator with 
VMGR-152 and the veteran entered Vietnam as a crew member on 
at least one of his flights into Soc Trang and Da Nang, 
Vietnam.  Also submitted were muster rolls from VMGR-152, 
dated from February to March 1962 and May to September 1962, 
which list the veteran and a T.N. as members of the unit.  

At the time of the last final decision, there was no evidence 
showing the veteran served in Vietnam.  Since the March 2002 
decision, the veteran has provided evidence which shows he 
and his unit may have visited Vietnam during the Vietnam era, 
and in determining whether new and material evidence has been 
submitted to reopen a claim for service connection, we 
presume the credibility of all evidence.  Therefore, the 
Board finds that such evidence is new, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for diabetes 
mellitus, claimed as due to herbicide exposure, may be 
reopened.  See 38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure, is reopened, and the 
appeal is granted to that extent only.  




REMAND

The veteran is seeking service connection for diabetes 
mellitus, claimed as due to herbicide exposure in Vietnam.  

Service connection may be presumed for disability which is a 
result of exposure to Agent Orange or other herbicides by 
showing two elements.  First, the veteran must show that he 
served in the Republic of Vietnam during the Vietnam era.  38 
U.S.C.A. § 1116 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.307(a)(6) (2008).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e), or otherwise establish a nexus to service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Diabetes 
mellitus is listed in 38 C.F.R. § 3.309 as one of the 
diseases subject to presumptive service connection for 
exposure to herbicides.  

The evidence of record indicates the veteran has a current 
diagnosis of type II diabetes mellitus.  Therefore, we must 
determine whether the veteran served in Vietnam and is, 
therefore, presumed to have been exposed to herbicides.  

The veteran testified that he was a member of VMGR-152, which 
was stationed in Iwakuni, Japan.  He testified, however, that 
the unit was given Temporary Additional Duty to Soc Trang and 
Da Nang, Vietnam to transport and deliver supplies to Soc 
Trang as a part of Operation Shufly.  The veteran testified 
that he and his unit went to Soc Trang four or five times and 
then began bringing materials from Soc Trang to Da Nang.  He 
testified that the cargo they delivered varied, but included 
herbicides including Agent Orange and Agent Blue.  The 
veteran testified that these experiences occurred in the 
early part of 1962 and that he stayed in Vietnam for a couple 
of nights during this time.  

In March 2002, the RO received notice, presumably from the 
service department, that there is no record of the veteran's 
participation in the Vietnam area on file.  

Nevertheless, the evidentiary record contains documents which 
show that the veteran's unit, VMGR-152, was assigned to carry 
units into Soc Trang, Vietnam and that pilots and Marines of 
the unit were deployed in-county to support aircraft used in 
Vietnam.  However, the deployment occurred "[l]ess that a 
year after receiving the Hercules aircraft," which was 
stated to be February 1, 1962.  The date(s) of actual unit 
deployment is not indicated.  The veteran submitted a lay 
statement from T.W.N., which states that he was an Arial 
Navigator with VMGR-152 and the veteran entered Vietnam as a 
crew member on at least one of his flights into Soc Trang and 
Da Nang, Vietnam.  Also submitted were muster rolls from 
VMGR-152, dated from February to September 1962, not 
including April 1962, which list the veteran and T.N. as 
members of the unit.  

In this context, the Board notes that, while the evidence 
shows VMGR-152 provided support in Vietnam, there is no 
indication as to the dates on which they served in Vietnam, 
the type of cargo they delivered, or whether members of the 
unit served in-country.  Moreover, while the veteran is 
listed on the muster rolls for VMGR-152, there is no 
indication that he served in-county in Vietnam with his unit 
during the support missions mentioned above.  In this regard, 
the Board notes the veteran's personnel records are not 
associated with the claims file and there is no indication 
that the RO attempted to obtain these records.  

Although the veteran has provided general, possibly 
unverifiable information about his service in Vietnam, the 
Board concludes that additional development should be 
conducted to verify his report of service in Vietnam, given 
the documents and lay statements submitted in support of his 
claim.  "Service in the Republic of Vietnam" means actual 
service in-country in Vietnam and includes service in the 
waters offshore or service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2008).  
See VAOPGCPREC 7-93 (holding that service in Vietnam does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace).  The veteran cannot, therefore, benefit from the 
Agent Orange presumption just by having been aboard aircraft 
that flew into Vietnam.  There must be evidence that the 
aircraft contained and, thus, the veteran was exposed, to 
herbicides or that the veteran had other service that 
involved duty or visitation in Vietnam.  

Review of the record shows that the RO has not attempted to 
verify the veteran's assertions since the veteran submitted 
the lay statements and other documents in support of his 
claim; therefore, a remand is necessary to attempt to verify 
the nature of his claimed service in Vietnam.  An April 2007 
from the Marine Corps History Division reflects that the 
Division referred the veteran's request for information to 
the Grey Research Center Archives at Quantico for any 
assistance that that facility might provide.  There is no 
indication that the Archives Center was able or not able to 
provide any helpful information. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Given the veteran's 
contentions, a decision on the issue of service connection 
for diabetes mellitus could have a significant impact on the 
claims of service connection for anemia, coronary artery 
disease, and peripheral neuropathy affecting all extremities, 
as all disabilities are claimed as secondary to diabetes 
mellitus.  Thus, the Board finds these claims are 
inextricably intertwined and adjudication of these latter 
issues will be held in abeyance pending further action on the 
diabetes mellitus claim.

In this context, the Board notes that, while the veteran 
initially asserted that his bladder cancer is due to 
herbicide exposure in service, he testified that his 
physician, Dr. M.K.D., told him that his bladder cancer could 
stem from diabetes mellitus.  The evidentiary record contains 
an October 2003 medical record from Dr. M.K.D., which 
indicates a history of bladder cancer associated with the 
veteran's diabetes, among other things.  Therefore, the claim 
of service connection for bladder cancer must also be held in 
abeyance until further action on the diabetes mellitus claim.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the occurrence of 
the claimed missions:  

a.  Obtain the veteran's personnel 
file, associate it with the claims 
file, and provide the service 
department with copies of pertinent 
parts of the personnel records.

b.  Request the service department, 
including the Grey Research Center 
Archives, provide any available 
information that might corroborate 
the veteran's alleged service in 
Vietnam with VMGR-152.  The veteran 
has asserted that he was assigned to 
VMGR-152 from October 1961 to October 
1962 and that, in early 1962, he and 
his unit were given Temporary 
Additional Duty to Soc Trang and/or 
Da Nang, Vietnam, to transport and 
deliver supplies during Operation 
Shufly.  Clarification should be 
sought as to whether those dates 
reflect periods when VMGR-152 was 
deployed to Vietnam to assist Marine 
tactical squadrons.  If particular 
individuals were deployed, 
clarification should be sought as to 
whether the veteran was one of the 
individuals.  

c.  The service department, including 
Grey Research Archives, should be 
requested to conduct a search of all 
the available and appropriate 
sources, and provide any pertinent 
information, including unit histories 
and morning reports for the veteran's 
unit of assignment which might 
corroborate the veteran's assertions.  
Any information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, the claims file should be so 
documented.  

2.  If the veteran's Vietnam service is 
sufficiently corroborated, any additional 
development deemed necessary should be 
conducted, including scheduling the 
veteran for examinations and/or obtaining 
medical opinions regarding the likelihood 
that the claimed disabilities are 
secondary to service-connected diabetes 
mellitus.  

a.  If an examination/opinion is 
requested, the claims file must be 
made available to the examiner for 
review, and the examination report 
should reflect that such review is 
accomplished.  

b.  The examiner should be requested to 
offer an opinion as to whether it is 
more likely than not (i.e., to a degree 
of probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), or 
less than likely (i.e., a probability 
of less than 50 percent) that the 
veteran's claimed disabilities are 
proximately due to, the result of, or 
aggravated by service-connected 
diabetes mellitus.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.  

c.  If it cannot be determined whether 
the veteran's claimed disabilities are 
secondary to his diabetes mellitus on a 
medical or scientific basis, without 
invoking processes relating to 
guesswork or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation 
as to why this is so.

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


